United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 02-11088
                         Conference Calendar


JOHN EDWARD TWEEDY,

                                     Plaintiff-Appellant,

versus

JOHN CORNYN, Attorney General; GERALD GARRETT, Chairman,
Board of Pardons and Paroles; JANIE COCKRELL,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:01-CV-254-R
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     John Edward Tweedy, TDCJ-ID #326250, has filed pro se

motions for a restraining order and to proceed in forma pauperis

(“IFP”) on appeal.    His 42 U.S.C. § 1983 complaint was dismissed

as frivolous below, and the district court denied IFP status on

appeal by certifying that his appeal was not taken in good faith.

See 28 U.S.C. § 1915(a)(3).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-11088
                                  -2-

     Tweedy first seeks a restraining order requiring that

officials:     cease housing him with inmates of other races in

order to interfere with his legal activities, refrain from

interfering with his legal mail, protect his legal materials

from loss in the event of a prison transfer, and return certain

confiscated property.     This court grants injunctive relief “only

in exceptional cases.”     See Greene v. Fair, 314 F.2d 200, 201-02

(5th Cir. 1963).     Because he has not filed a motion in the

district court seeking injunctive relief for the confiscation

of his property, we do not consider it here.     See FED. R. APP.

P. 8(a).    Tweedy also has not demonstrated that a failure to

grant the remainder of his requested relief will result in

“irreparable injury.”     See Lindsay v. City of San Antonio,

821 F.2d 1103, 1107 (5th Cir. 1987).     The particular relief he

requests relates to interference with his legal activities;

despite the alleged interference, Tweedy has been able to file

numerous legal pleadings and documents.     Tweedy has not shown

that a failure to enjoin this interference would prevent him from

filing a necessary document in any pending or future action.        His

motions for a restraining order are DENIED.

     By seeking IFP status in this court, Tweedy is challenging

the district court’s certification that his appeal is not taken

in good faith.     See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).     This court’s inquiry into an appellant’s good faith “is

limited to whether the appeal involves legal points arguable on
                             No. 02-11088
                                  -3-

their merits (and therefore not frivolous).”     Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983) (internal quotation and

citation omitted).

     Tweedy first argues that the district court erred in

dismissing his “official capacity” claims against the defendants.

To the extent the defendants were sued in their official

capacities, the dismissal of these claims was not error, and any

appeal would be frivolous.    See Hafer v. Melo, 502 U.S. 21, 25

(1991) (suits against a state official in his official capacity

are really directed against the state); Pennhurst State Sch.

& Hosp. v. Halderman, 465 U.S. 89, 97-99 (1984) (suits against

the state generally are prohibited by the Eleventh Amendment).

Tweedy’s IFP brief does not address the district court’s

dismissal of his claims against the defendants in their

individual capacities; therefore, he has abandoned the issue of

whether that dismissal involves issues that are arguable on the

merits and not frivolous.

     Tweedy next asserts that he intends to appeal the allegedly

improper transfer of his complaint to another district.    Because

venue would have been proper in either district, and because the

decision to transfer was within the discretion of the district

court, any such appeal would be frivolous.     See 28 U.S.C.

§ 1391(b); 28 U.S.C. § 1404(a), (b).

     After several adverse rulings in the district court, Tweedy

filed an “Affidavit of Bias under 28 [U.S.C.] § 144.”    His IFP
                             No. 02-11088
                                  -4-

brief asserts that the district court’s denial of IFP on appeal

is “more evidence to support” his claims of bias.    Judicial

rulings will support a claim of bias only if they reveal an

opinion based on an extrajudicial source or demonstrate such a

high degree of antagonism as to make fair judgment impossible.

See Liteky v. United States, 510 U.S. 540, 555 (1994).    Adverse

rulings alone do not call into question a judge’s impartiality.

Id.   Tweedy’s allegations of bias are conclusional and not

supported by any evidence.

      Tweedy’s IFP brief fails to identify any issue that is

arguable on its merits and not frivolous.    See Howard, 707 F.2d

at 220.    His motion to proceed IFP is DENIED, and his appeal is

DISMISSED as frivolous.    See Baugh, 117 F.3d at 202 n.24; 5TH CIR.

R. 42.2.

      The dismissal of this appeal as frivolous and the dismissal

of the complaint as frivolous by the district court both count

as “strikes” for purposes of 28 U.S.C. § 1915(g).    See Adepegba

v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).    Tweedy is

cautioned that if he accumulates three strikes, he will not be

permitted to proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

      MOTIONS FOR RESTRAINING ORDERS DENIED; IFP MOTION DENIED;

APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.